                                                                     1
                                                                     2
                                                                     3                                                          JS-6
                                                                     4
                                                                     5
                                                                     6
                                                                     7
                                                                     8                           UNITED STATES DISTRICT COURT
                                                                     9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                    10
                                                                    11 GARY TAI, an individual; SHUIKEE               Case No. 2:19-CV-02536-DDP-AS
    LLP
                             1888 C ENTURY P ARK EAST, SUITE 1900




                                                                       COMPANY LIMITED, and GOLDEN
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                    12 ESSENCE GLOBAL LIMITED,
                                                                    13                         Plaintiffs,
                                       (310) 255-6100




                                                                                                                      JUDGMENT
                                                                    14             v.
                                                                    15 JC FUNDING-5, LLC, D-DESIGN
                                                                       LNO Inc., and LESLIE DOTSON,
                                                                    16
                                                                                        Defendants.
                                                                    17
                                                                    18
                                                                    19
                                                                    20            Plaintiffs Gary Tai, ShuiKee Company Limited, and Golden Essence Global
                                                                    21 Limited’s (collectively, “Plaintiffs”) Motion for Default Judgment came on for
                                                                    22 hearing in Courtroom 9C of the above-entitled Court located at 350 West 1st Street,
                                                                    23 Los Angeles, California 90012, on September 30, 2019, the Honorable Dean D.
                                                                    24 Pregerson presiding.
                                                                    25            After full consideration of all competent and admissible evidence, the Motion,
                                                                    26 Memorandum, and Declarations filed by Plaintiffs, and the arguments of counsel,
                                                                    27 the Court finds that Plaintiffs have presented satisfactory evidence to establish that
                                                                    28 Plaintiffs are entitled to entry of a default judgment against JC Funding-5, LLC
                                                                         4306683.1 27005-800
                                                                                                                     1
                                                                                                                                                     JUDGMENT
                                                                     1 (“JC Funding”) and D-Design LNO Inc. (“D-Design”).
                                                                     2            THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT a
                                                                     3 default judgment in favor of Plaintiffs and against JC Funding and D-Design be
                                                                     4 entered as follows:
                                                                     5            (a)          awarding damages to Plaintiffs in the sum of $827,000 against
                                                                     6 JC Funding, jointly and severally with D-Design;
                                                                     7            (b)          awarding damages to Plaintiffs in the sum of $1,270,647.50 against D-
                                                                     8 Design, of which $827,000 shall be joint and several with JC Funding and
                                                                     9 $443,647.50 shall be only against D-Design; and
                                                                    10            (c)          for post-judgment interest as provided by law.
                                                                    11
    LLP
                             1888 C ENTURY P ARK EAST, SUITE 1900




                                                                                           10-16-19
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                    12 DATED:
                                                                                                                             Hon. Dean D. Pregerson
                                                                    13
                                       (310) 255-6100




                                                                                                                             United States District Judge
                                                                    14
                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                         4306683.1 27005-800
                                                                                                                            2
                                                                                                                                                            JUDGMENT
